 WESTINGHOUSE ELECTRIC CORPORATION185WE WILL NOTengage in any acts which in any manner interfere with the efforts(ofAssociation of Westinghouse Engineers,Elevator Division,to negotiate foror to represent the employees in the aforesaid unit as their exclusive bargainingagent.WESTINGHOUSE ELECTRIC CORPORATION(ELEVATORDIVISION),Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Westinghouse Electric CorporationandInternational Union ofElectrical,Radio & MachineWorkers, AFL-CIO, Petitioner.Case No. 8-RC-2550. January 20,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Vincek, hearing officer.The hearing officer's rulings made at the hearingare freefrom preju-Tclicialerror and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representemployeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-^sons :The Petitioner seeks a unit of technical and clerical employees atthe Employer's Lima, Ohio, plant.The Employer and the Intervenorurge a dismissal of the petition on the grounds that: (1) The Board's1-year certification rule bars the petition; (2) Section 9 (c) (3) of theAct precludes an election at this time; and (3) the unit sought isinappropriate.Since 1941 the Intervenor has been the collective-bargaining repre-sentative for a unit consisting not only of technical and clerical em-ployees, but also -professional employees as well, at the Employer'sLima, Ohio, plant.On February 2,1955, upon the petition of a union-other than the Petitioner and the Intervenor in the instant case, theBoard directed a self-determination election for theprofessional em-"Lima Westinghouse Salaried Employees Association,affiliatedwith Federation ofWestinghouse Independent Salaried Unions,Independent,herein called the Intervenor,Intervened on the basis of Its contract with the Employer covering the employees involvedherein.115 NLRB No. 26. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees pursuant to Section 9 (b) (1) of the Act .2 In thatelection,which was held on February 28, 1955, witha runoffelectionon March7, 1955, the professional employees voted to continue to berepresentedby the Intervenor as part of the existing unit; andas a result theBoard, on March 14, 1955, issued a certification that the Intervenormight bargain for these employees as part of the existing unit.The Board has held that, because such a certificationas a result of aself-determination election does not embrace a completebargainingunit, but only amounts to a finding that the group of employees votinghave indicated a desire to remain a part of the larger unit, suchcertification does not constitute the type of certification which bars apetition for 1 year.'Accordingly, we find no merit in the contentionthat the Board's 1-year certification rule is a bar to the petition.Moreover, the Board has also held that where, as here,earlier elec-tions are conducted for groups other than those for whom electionsare later sought, the earlier elections are not held in thesame bar-gaining unit or subdivision thereof within the meaning of Section 9(c) (3) of the Act, and therefore such elections do notpreclude elec-tions sought less than a year later for different groups 4Accordingly,we find no merit in the contention that the earlier election for theprofessional employees precludes a present election for the technicaland clerical-employees.We do, however, find merit in the contention that the unit soughtherein is inappropriate. The Board has held that a unit of technicaland clerical employees may be appropriate,5 except where a partyobjects to a grouping of the two.5And in the instant case, there isno such objection.However, the Petitioner seeks here to sever tech-nical and clerical employees from a long-established unit of technical,clerical, and professional employees.Moreover, the professional em-ployees have recently voted to be included in the same unit with -thetechnical and clerical employees, pursuant to Section 9 (b) (1) ofthe Act. In view of the long history of collective bargaining in thelarger unit,the absence of any statutory requirement for the type ofseverancesought here' or any Board precedent to support such aseverance, and the fact that the severance sought wouldin effectnegate the recently exercised statutory right of theprofessional em-ployees to be included in the same unit with the technicaland clericalemployees, we find that the unit sought is inappropriate.2Westinghouse Electric Corporation,Small Motor Division,111 NLRB 497.8 B. F Goodrich Chemical Company84 NLRB 429, 4304 Tan Processing Corporation,80 NLRB 1369, 13765 SeeBethlehem Steel Company, Johnstown Plant,65 NLRB 226.9 See EI.Dupont de Nemours and Company, Inc,107 NLRB 734, 743.' Cf. Section 9 (b) (1) and (2) of the Act,which require the establishment of separateunits for professional employees and craft employees, respectively,if such employees sodesire. CONSOLIDATED PAPER, ETC.187In the alternative, the Petitioner is willing to have an election inthe existing unit.However, the Petitioner has not made a sufficientshowing of interest in this larger unit, and we shall therefore notdirect an election in this unit.In view of the foregoing, we shall dismiss the petition.[The Board dismissed the petition.]Consolidated Paper&Box Manufacturing Company, Incorpo-rated,PetitionerandLocal Union#694, United Paperworkersof America,AFL-CIO.'Case No. 5-I?M-2912. January 20,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Segal; hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1,The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer-Petitioner, a Virginia corporation with its prin-cipal place of business located in Richmond, Virginia, is engaged inthe manufacture of folding and setup paper boxes and in the whole-sale distribution of coarse paper products.The Union contends thatan existing contract between it and the Employer is a bar to an electionat the present time.The Union has been the certified bargaining rep-resentative for a unit of the Employer's production and maintenanceemployees since approximately 1940, and has entered into successivebargaining agreements with the Employer covering such a unit ofemployees.The parties executed a contract on July 19, 1954, article XII ofwhich provides that "Except as otherwise provided herein, this Agree-ment shall become effective as of July 19, 1954, and remain in fullforce and effect until midnight July 18, 1956, and thereafter from yearto year unless either party shall have given sixty days' written noticeprior to July 18, 1956, or July 18th in any year of extension hereof tothe other of its desire to change or terminate the same.Upon anysuch notice of a desire to change this Agreement, conferences will beheld between the parties within thirty days in an effort to arrive at an1 The AFL and CIO havingmerged sincethe hearingin this case,we are amending theUnion's designation.115 NLRB No. 28.